Title: Josiah Meigs to Thomas Jefferson, 5 November 1813
From: Meigs, Josiah
To: Jefferson, Thomas


          Dear and respected friend, Cincinnati, Ohio, Nov. 5. 13
          I had the honour to receive your letter of Sept. 18 at the usual interval—If this people could but appreciate the real character of Britain, I think she would yield to our claims of Justice.—I have, ever since the year 1794 been satisfied that war or submission to the insolence of our old master made the only alternative.
			 The
			 evil Genius of Mr Hamilton came nearly to paralyse the nation—But we seem now to be encountering with vigour an unavoidable evil.—My
			 feelings since my
			 arrival here on the 22d of March last have been more awake than at any former period—and events of high interest have taken place, almost under my Eye.—In my
			 youth I saw the thousands of New-England moving to the defence of Boston, New York &c—at that time I could not estimate the
			 object in view so well as I have since my residence here—In the first 10 days of September I saw
			 not
			 less than 5000 mounted Voluntiers from Kentucky swarming around the Arsenal at Newport on the bank opposite to Cincinnati,—the Fleets crossing, and almost sinking with the burden of Men & Horses—and the gallant children of the Country chearfully
			 marching to the North—and I have witnessed a far more pleasing
			 Picture, if possible, viz those brave and right honest men returning to their Wives & Families & Fire Sides after having dashed to irrecoverable ruin the Power of Britain on this great outline of the Nation.
          The wretched Savages seem to be now absolutely dependant on the mercy of the United States—and what is to d be done relative to them is an interesting Question—Shall we, like the chosen people exterminate them?—I trust we shall not—
          But I am occupying your attention with my own feelings—Your time, I doubt not is always agreeably employed—and I will only add that my own Joy is much increased, when I reflect that you and all good men have the same Joy—
          I am very respectfully
           Yours.J Meigs
        